A hair cap for protecting a wearer's hair, the hair cap comprising: a head portion configured to fit about a wearer's head, a tab comprising a tab fastener disposed thereon, wherein: the tab is attached to the head portion only along one edge of the tab; and the tab fastener is disposed on a distal portion of the tab (distal from the one edge); and a pocket portion extending generally downward from a posterior of the head portion, the pocket portion having a pocket portion fastener, wherein: the pocket portion is configured to receive a wearer's hair therein, wherein a received wearer's hair is generally positioned towards a posterior of the wearer's head; and the pocket portion fastener is configured to be optionally attached to the tab fastener, wherein an optional attachment of the pocket portion fastener to the tab fastener comprises an attachment of an exterior surface of the pocket Page 2 of 12Appl. No. 16/812,272 Amendment Dated July 18, 2022 Attorney Docket No. 2022-252-31001-US-01 portion to the tab and locates a distal end of the pocket portion on or proximate to the head portion, wherein: the pocket portion extends generally downward from the posterior of the head portion; and the distal end of the pocket portion is relocated from a generally downward and posterior location from the head portion to a more anterior location to the head portion as a result of the optional REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 10 and 29 and dependent claims 12-17, and 19-26 are considered allowable. Independent claims 10 is allowable because the prior art does not disclose the structure regarding the claimed combination of A hair cap for protecting a wearer's hair, the hair cap comprising: a head portion, a tab comprising a tab fastener disposed thereon, wherein: the tab is attached to the head portion only along one edge of the tab; and the tab fastener is disposed on a distal portion of the tab (distal from the one edge); and a pocket portion, the pocket portion having a pocket portion fastener, wherein: the pocket portion is configured to receive a wearer's hair therein, the pocket portion fastener is configured to be optionally attached to the tab fastener, wherein an optional attachment of the pocket portion fastener to the tab fastener comprises an attachment of an exterior surface of the pocket Page 2 of 12Appl. No. 16/812,272Amendment Dated July 18, 2022Attorney Docket No. 2022-252-31001-US-01portion to the tab and locates a distal end of the pocket portion on or proximate to the head portion, wherein: the pocket portion extends generally downward from the posterior of the head portion; and the distal end of the pocket portion is relocated from a generally downward and posterior location from the head portion to a more anterior location to the head portion as a result of the optional attachment.
Independent claim 29 recites similar language as Independent claim 10.
The prior art does not disclose or teach these structures. The closest prior art appears to be PG Pub 2007/0056079 by Didier and does not disclose or teach these elements.
Didier discloses a fastener attached to the head portion and a pocket portion fastener attached to the pocket portion, the pocket portion fastener being configured to be optionally attached to the fastener on the head portion. Modifying Didier to provide the fastener on the head portion as a tab attached to the head portion along one edge of the tab with a tab fastener located on a distal portion of the tab, distal from the one edge, as required by claims 10 and 29 and shown in Applicant’s figure 1, would necessitate improper hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732